Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Closest prior art: Sippel et al. (US 2020/0018177; hereinafter Sippel)
Sippel discloses an airfoil assembly for a gas turbine engine comprising: an airfoil including an airfoil section extending from a root section, the airfoil section extending between a leading edge and a trailing edge in a chordwise direction and extending between a tip portion and the root section in a radial direction, and the airfoil section defining a pressure side and a suction side separated in a circumferential direction; a platform including a first and second platform portions attached to the root section, wherein each of the first and second platform portions includes a shoe section and a platform section extending in the circumferential direction from the shoe section to establish a gas path surface, and the shoe sections of the first and second platforms are circumferentially arranged on opposed sides of the root section to capture the root section in a root cavity established between the shoe sections; and wherein the root section comprises a first material, the platform comprises a second material that differs from the first material, and one of the first and second materials is a metallic material; and wherein the shoe section includes a circumferential sidewall having a complementary geometry to the root section and a base wall extending inwardly in the circumferential direction from the circumferential sidewall to establish a floor of the root cavity, the shoe section includes an axial wall extending inwardly in the circumferential direction from the circumferential sidewall to a radial face to bound the root cavity in the chordwise direction, and the radial faces are aligned with the root section relative to the circumferential direction.
The closest prior art fails to disclose or suggest that the radial faces of the first and second platform portions are arranged to meet each other along an interface having a serpentine geometry. 
Claims 2-7, 10, and 21 depend upon claim 1 and so are allowable. 

Regarding claim 11: 
Closest prior art: Kray et al. (US 2017/0370376) and Sippel et al. (US 2020/0018177; hereinafter Sippel)
Kray discloses a gas turbine engine comprising: a fan section including a fan shaft rotatable about an engine longitudinal axis; a compressor section; and a turbine section including a fan drive turbine mechanically coupled to the fan shaft; and wherein the fan section includes a rotor assembly, the rotor assembly comprising: a hub mechanically attached to the fan shaft, the hub including an array of slots about an outer periphery of the hub; and an array of fan blades each comprising: an airfoil section extending in a radial direction from a root section. 
Sippel teaches a platform including first and second platform portions that cooperate to establish a root cavity, wherein each of the first and second platform portions includes a shoe section and a platform section extending in a circumferential direction from the shoe section to establish a gas path surface, and the shoe sections of the first and second platform portions are arranged to capture the root section in the root cavity such that the root section is mounted in a respective one of the slots; and wherein the shoe section includes a circumferential sidewall interconnecting the platform section and a base wall, the circumferential sidewall is dimensioned to follow a contour of the root section and is dimensioned to follow a contour of the respective slot such that a load path is established between the root section and surfaces of the respective slot, the base wall extends inwardly in the circumferential direction from the sidewall to establish a floor of the root cavity, the shoe section includes an axial wall extending inwardly in the circumferential direction from the circumferential sidewall to a radial face to bound the root cavity in the chordwise direction, and the radial faces are aligned with the root section relative to the circumferential direction.
The closest prior art fails to disclose or suggest alone or in combination that the radial faces of the first and second platform portions are arranged to meet each other along an interface having a serpentine geometry.
Claims 12-14 and 22-24 depend upon claim 11 and are allowable. 

Regarding claim 15: Sippel et al. (US 2020/0018177; hereinafter Sippel) and Kray et al. (US 2017/0370376)
Sippel discloses a method of assembly for a gas turbine engine comprising: capturing a root section of blade in a root cavity, the blade including a platform and an airfoil section extending from the root section, and including moving a first platform portion of the platform relative to a second platform portion of the platform to establish the root cavity between respective shoe sections of the first and second platform portions, wherein each of the first and second platform portions includes a platform section extending in a circumferential direction from the shoe section to establish a gas path surface; moving the first and second platform portions together with the captured root section as an assembly at least partially into a slot of a rotatable hub to mount the fan blade, wherein the shoe section is dimensioned to follow a contour of the root section and is dimensioned to follow a contour of the slot such that a load path is established between the root section and surfaces of the slot; and wherein the root section comprises a first material, the platform comprises a second material that differs from the first material, one of the first and second materials is a metallic material, and another one of the first and second materials is a composite material; and wherein the capturing step includes capturing the root section between circumferential sidewalls of the shoe sections of the first and second platform portions and includes capturing the root section between opposed axial walls of each of the shoe sections such that the first and second platform portions substantially encase the root section, wherein the axial walls extend in the circumferential direction from the circumferential walls to respective radial faces, and the radial faces are aligned with the root section relative to the circumferential direction.
Kray teaches that the blade is a fan blade. 
The closest prior art fails to disclose or suggest alone or in combination that the radial faces of one of the axial walls of the first and second platform portions are arranged to meet each other along an interface having a serpentine geometry. 
Claims 16-18 depend upon claim 15 and so are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745